Citation Nr: 1119075	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-14 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from April 1993 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was later transferred to the RO in Columbia, South Carolina.

In October 2010, the Board remanded the appeal to the RO to afford the Veteran a Board hearing via videoconference.  In March 2011, the Veteran testified during a videoconference hearing before the undersigned at the RO.  A transcript of that hearing is of record.  


FINDING OF FACT

The preponderance of the evidence indicates that there was no willful misconduct surrounding the circumstances of the Veteran's head injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of head injury have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(m)-(n), 3.102, 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination, no further discussion of VCAA compliance is required.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. §§ 3.1(m), 3.301(a) (2010).

The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2010).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

After review, the Board finds that service connection for the Veteran's residuals of head injury is warranted.

The service treatment records indicate that the Veteran, as the driver, suffered a head injury in a motor vehicle accident in November 1995 while on leave.  He was treated at a private hospital.  It was noted that records from that hospital could not be obtained.  A December 1995 competence for duty examination report reflects that he reported to duty intoxicated.  A treatment note later that month reflects that ice may have been the cause of the November 1995 accident.  A January 1996 medical board report reflects that a urine drug screen at the time of the accident was positive for amphetamines and marijuana, and that the blood alcohol level was 0.63.  The report also reflects that no disciplinary, administrative, or punitive discharge action was pending.  A February 1996 medical board cover sheet reflects that a line of duty investigation was not required.  

The Veteran's DD Form 214 reflects that he was awarded the Good Conduct Medal for the period ending April 6, 1996.  

A February 1997 service treatment note reflects that the Veteran had been in another motor vehicle accident two days earlier.  March and April 1997 service personnel records reflect that he was convicted at Captain's Mast for, among other things, drunk driving.  

In an August 2008 administrative decision, the RO determined that the Veteran's disability was a result of his own willful misconduct and not in line of duty, noting the positive drug test and elevated blood alcohol level at the time of the accident.

During his Board hearing, the Veteran testified that, although his friends had been intoxicated, he had been sober as the designated driver during the November 1995 motor vehicle accident.  He further testified that he had been fined $36 dollars by the police for failure to control his vehicle in icy conditions, and that there had been no charges against him or his friends.  He also questioned the results of a drug test, asserting that it could have been those of one of his friends.  Lastly, he testified that he had been awarded the Good Conduct Medal in April 1996 for his three prior years, indicating that the accident, and his resulting head injury, was not due to his own willful misconduct.  He added that he had been cited for misconduct for being late for formation two months prior to discharge but not for the accident.

Given the above, the Board finds that the competent evidence is in relative equipoise as to whether the Veteran's head injury was due to his own willful misconduct.  

On one hand, the medical board report states that the Veteran had a positive urine drug test with an elevated blood alcohol level at the time of the November 1995 motor vehicle accident.  He also reported to duty intoxicated a month after the accident.  Lastly, in February 1997, he was involved in another car accident, for which he was cited for drunk driving and convicted at Captain's Mast.  This evidence indicates that the Veteran was driving while intoxicated on that occasion, and suggests a pattern of drunk driving.  However, the mere fact that the February 1997 accident was alcohol-related does not conclusively establish that the Veteran had been drinking at the time of the November 1995 accident that resulted in his head injury.

The Board calls attention to a treatment note dated a month after the November 1995 accident.  That evidence reflects that ice may have been the cause of the accident, as asserted by the Veteran during his hearing.  Moreover, and of significance here, the actual drug test results cited in the medical board report are not of record.  The medical board report reflects that no disciplinary action was pending and the cover sheet reflects that a line of duty investigation was not required.  In this regard, the Board observes that an investigation is not required when an injury does not result in missed duty - he was on leave at the time of the accident - or when it is conceded that the injury was incurred in line of duty.  Further, while he was cited for drunk driving in February 1997, he was not cited for drunk driving in November 1995.  Lastly, he was awarded the Good Conduct Medal for the period covering the car accident.  In this regard, the Board observes that the award requires a clean record, including no nonjudicial punishments - such as a Captain's Mast - and time lost by reason of sickness-misconduct.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's head injury was not due to his own willful misconduct.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for residuals of head injury is warranted.


ORDER

Service connection for residuals of head injury is granted, subject to the provisions governing the award of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


